DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6 are objected to because of the following informalities:  Claims 4-6 recite “according to any one of claim 1” in lines 1-2 which should be replaced with --according to claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the gap" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the heater" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the control substrate receives an electrical conduction signal to the pair of positive/negative electrodes”. It is unclear whether the control substrate receives the signal from the electrodes, or sends the signal to the electrodes. Additionally, the claim recites “receives an electrical conduction signal to the smoking device main body”. It is similarly unclear if the signal is received from the smoking device main body or sent to the smoking device main body. Claim 6 also recites “each signal” in line 4 and “the signal” in line 7. It is unclear which signals the claim refers to, since “an electrical conduction signal”, “an operation signal”, and “a power supply signal” are all recited in the claim.
Claims 6 and 7 recite the limitation “the pressure sensor switch” in lines 6 and 2, respectively. There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
Claims 1, 2, and 5 are allowed.
Claims 3, 4, 6, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowance:  The closest prior art is Lin (EP 2815781) and Matsumoto et al. (JP 2018126355).
Lin discloses an anti-explosion gas generator for health use which generates a gas mixture of hydrogen and oxygen. The gas mixture of hydrogen and oxygen is produced by the electrolysis of water. The electrolysis device 100 comprises an 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHERINE A WILL/Examiner, Art Unit 1747